DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the applicant’s RESPONSE filed on 01/28/2022.
3.	Claims 1-20 are pending. The pending claims are hereby examined and rejected.

 Response to Arguments
4.	Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.  
The applicant argues that Redelsheimer does not disclose every features of the independent claim 1 and similarly by independent claims 12 and 20.
The examiner strongly disagrees because Redelsheimer clearly discloses all the features claimed in the above claims.
As per “at least one actuator”, Redelsheimer discloses the claimed actuator. For example,  FIG. 3 illustrates a haptic device 300 that includes a touch surface or screen 302, a carrier or housing component 306, a haptic actuator 308 for providing a haptic effect to a user of the touch screen.
As per “at least one isolation element”,  Redelsheimer discloses the claimed element. For example, In the embodiment of FIG. 3, two discrete but identical dual stiffness suspension systems 304A, 304B couple touch screen 302 , and housing component 306 are shown. Although dual stiffness suspension systems 304A, 304B are configured to allow preferential movement along the z-axis, such dual stiffness suspension systems may be configured to allow preferential movement in other directions of actuation, such as along the x-axis or the y-axis, as will be discussed in more detail herein with respect to FIG. 10.
Also in another example, Fig. 6 illustrates  dual stiffness suspension systems 604A, 604B that couple touch screen 602 and housing component 606 together such that the touch screen is movable relative to the housing component.  When a user presses down on touch screen 602 during operation thereof, stiffer first element 620 of each dual stiffness suspension system limits or restricts movement of touch screen 602 relative to housing component 606 in a first direction along a translation axis of the device, which in this example is in the z-axis, so that the user feels as though touch screen 602 is rigidly mounted within the main housing component.  [0022] FIG. 10 is a side sectional view of a haptic device for providing haptic feedback according to another embodiment hereof, wherein a dual stiffness suspension system is utilized for suspension along an x-axis.
Redelsheimer discloses the claimed “at least one actuator”  and “at least one isolation element” as recited in the independent claims.
As per claim 4, the applicant argues that in Redelsheimer, the first and second elements may have different stiffnesses with respect to one another, but the stiffness itself cannot change. The examiner disagrees. Redelsheimer discloses as described at least in [0037] varying the geometry or shape of one of the elements of the dual stiffness suspension systems may change the stiffness of that element along a particular axis.
	As per claim 8, the applicant argues Redelsheimer does not disclose the dual stiffness suspension systems include an actuator or that the haptic actuator 308 can operate as an isolation element to suppress haptic effects. The examiner disagrees because as illustrated in Fig. 3, 3A, or 3B, when a user presses down on touch screen 302 during operation thereof, as illustrated in FIG. 3A including a downward directional arrow 340, stiffer first element 320 of each dual stiffness suspension system limits or restricts movement of touch screen 302 relative to housing component 306 in a first direction along a translation axis of the device, which in this example is in the z-axis, so that the user feels as though touch screen 302 is rigidly mounted within housing component 314. However, in reaction to the force produced by actuator 308, the more compliant second element 322 of each dual stiffness suspension system allows movement of touch screen 302 relative to housing component 306 in a second or opposing direction along the z-axis as illustrated in FIG. 3B including an upward directional arrow 342. Thus, dual stiffness suspension systems in accordance with embodiments hereof have different stiffnesses in opposing actuation directions in order to restrict movement or travel in a particular or first direction while still allowing for movement in a second or opposing direction. Although dual stiffness suspension systems 304A, 304B are configured to allow preferential movement along the z-axis, such dual stiffness suspension systems may be configured to allow preferential movement in other directions of actuation, such as along the x-axis or the y-axis, as will be discussed in more detail herein with respect to FIG. 10.
The applicant also argues that Modarres fails to disclose that "at least one isolation element [is] configured to suppress transmission of the haptic effect to an additional UI region of the interactive surface," as recited by independent claim 1 and similarly by independent claims 12 and 20.  It is the examiner’s position that  [0052] In an embodiment, the processor 110 may be configured to control the array of haptic cells 212 with superimposed haptic control signals in a way that the flexible layer 402 may kinaesthetically deform at specific locations, and at the same time provide vibrotactile stimulus. For example, in an embodiment, the processor 110 may output a haptic control signal to the haptic output device 410 of at least one haptic cell 212 to generate a button via kinaesthetic deformation, and then when the sensor senses the user has pressed the location of the flexible layer 402 corresponding to the generated button, the processor 110 may output another haptic control signal to the haptic output device 410 to generate and a click confirmation via a vibro-tactile effect. [0038] . In an embodiment, each haptic cell 212 may include a flexible layer 402 that is separate from the flexible layers 402 of adjacent haptic cells 212. In an embodiment, at least one of the sensors 154 described above may be embedded in or otherwise coupled to the flexible layer 402 such that the sensor 154 can detest a touch input at the touch surface 403 by the user.

Accordingly, Applicant’s arguments are not persuasive, the rejection is maintained, and it is a FINAL REJECTION..   
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-8, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Redelsheimer et al (US 20150145783 A1).
Redelsheimer et al (US 20150145783 A1) is generally directed to components and/or systems which provide haptic feedback to the user, more particularly to touch screens and touch surfaces which provide haptic feedback to the user.
As per claim 1, Redelsheimer discloses a system for delivering localized haptics ([0013] FIG. 3 is a side sectional view of a haptic device for providing haptic feedback according to an embodiment hereof, wherein a dual stiffness suspension system is utilized for suspension and the dual stiffness suspension system includes a first elastomeric element or component and a second elastomeric element or component), the system comprising: 
at least one actuator configured to be positioned within proximity of a user interface (UI) region of an interactive surface, the at least one actuator being further configured to provide a haptic effect to a user when the user interacts with the UI region ([0027] Embodiments hereof are directed to a haptic device having a dual stiffness suspension system. More particularly, FIG. 3 illustrates a haptic device 300 that includes a touch surface or screen 302, a carrier or housing component 306, a haptic actuator 308 for providing a haptic effect to a user of the touch screen, and dual stiffness suspension systems 304A, 304B that couple touch screen 302 and housing component 306 together such that the touch screen is movable relative to the housing component); and 
at least one isolation element positioned adjacent to the at least one actuator, the at least one isolation element being configured to suppresses transmission of the haptic effect to an additional UI region of the interactive surface ([0013] FIG. 3 is a side sectional view of a haptic device for providing haptic feedback according to an embodiment hereof, wherein a dual stiffness suspension system is utilized for suspension and the dual stiffness suspension system includes a first elastomeric element or component and a second elastomeric element or component. Also see at least [0037]).

As per claim 2, Redelsheimer further discloses that  at least one isolation element comprises a material that has a stiffness that is lower than a stiffness of other material of the interactive surface ([0013] FIG. 3 is a side sectional view of a haptic device for providing haptic feedback according to an embodiment hereof, wherein a dual stiffness suspension system is utilized for suspension and the dual stiffness suspension system includes a first elastomeric element or component and a second elastomeric element or component).

As per claim 3, Redelsheimer further discloses that the at least one isolation element comprises a material that suppresses the transmission of the haptic effect to the additional UI region of the interactive surface ([0035] when the user applies forces to touch screen 302 along either the x-axis in any direction, the y-axis in any direction, and/or the z-axis in a downward direction, dual stiffness suspension systems 304A, 304B do not allow movement of touch screen 302 in these directions and as such the user feels as though touch screen 302 is rigidly mounted within main housing 314 of haptic device 300).

As per claim 4, Redelsheimer further discloses that the at least one isolation element dynamically changes at least one property to suppress the transmission of the haptic effect to the additional UI region of the interactive surface ([0037] the first and second elements of the dual stiffness suspension system may be formed out of elastomeric materials having different Durometer hardnesses such that the first stiffness of the first element is stiffer or greater than the second stiffness of the second element. However, in another embodiment hereof, the first and second elastomeric elements of the dual stiffness suspension system may have different shapes or configurations such that the first stiffness of the first element is stiffer or greater than the second stiffness of the second element. Also see [0039]).

As per claim 5, Redelsheimer further discloses that the at least one isolation element comprises at least one material that dynamically changes the at least one property ([0032] In one embodiment, first and second elements 320, 322 are formed from the same elastomeric material but have different Durometer hardnesses such that the first stiffness of first element 320 is stiffer or greater than the second stiffness of second element 322. In another embodiment, first and second elements 320, 322 are formed from different elastomeric materials having different Durometer hardnesses such that the first stiffness of first element 320 is stiffer or greater than the second stiffness of second element 322. Also see 0030, 0037 and 0043).

As per claim 6, Redelsheimer further discloses that at least one property includes mass, elasticity, and stiffness ([0030] dual stiffness suspension systems in accordance with embodiments hereof are configured or formed to have different stiffness properties in different directions. By including two elements or components of differing stiffnesses, the performance of the suspension system can be designed or configured to match the system in which it is installed).

As per claim 7, Redelsheimer further discloses that the at least one isolation element comprises at least one component that alters the mass of the at least one isolation element. ([0037] varying the geometry or shape of one of the elements of the dual stiffness suspension systems may change the stiffness of that element along a particular axis. Also see [0031, 0032]).

As per claim 8, Redelsheimer further discloses that at least one isolation element is an actuator associated with the additional UI region of the interactive surface ([0027] Embodiments hereof are directed to a haptic device having a dual stiffness suspension system. More particularly, FIG. 3 illustrates a haptic device 300 that includes a touch surface or screen 302, a carrier or housing component 306, a haptic actuator 308 for providing a haptic effect to a user of the touch screen, and dual stiffness suspension systems 304A, 304B that couple touch screen 302 and housing component 306 together such that the touch screen is movable relative to the housing component).

 

As per claim 12, Redelsheimer discloses an interactive device ([0014] FIG. 3A illustrates a downward force along a z-axis being applied to the touch screen of the haptic device of FIG. 3). comprising: 
an interactive surface having a user interface (UI) region, the UI region being configured to output information to a user and receive input from the user ([0027]FIG. 3 illustrates a haptic device 300 that includes a touch surface or screen 302, a carrier or housing component 306, a haptic actuator 308 for providing a haptic effect to a user of the touch screen, and dual stiffness suspension systems 304A, 304B that couple touch screen 302 and housing component 306 together such that the touch screen is movable relative to the housing component);
at least one actuator positioned within proximity of the UI region, the at least one actuator being configured to provide a haptic effect to the user when the user interacts with the UI region; ([0027] Embodiments hereof are directed to a haptic device having a dual stiffness suspension system. More particularly, FIG. 3 illustrates a haptic device 300 that includes a touch surface or screen 302, a carrier or housing component 306, a haptic actuator 308 for providing a haptic effect to a user of the touch screen, and dual stiffness suspension systems 304A, 304B that couple touch screen 302 and housing component 306 together such that the touch screen is movable relative to the housing component);  and 
at least one isolation element positioned adjacent to the at least one actuator, the at least one isolation element being configured to suppress transmission of the haptic effect to an additional UI region of the interactive surface ([0013] FIG. 3 is a side sectional view of a haptic device for providing haptic feedback according to an embodiment hereof, wherein a dual stiffness suspension system is utilized for suspension and the dual stiffness suspension system includes a first elastomeric element or component and a second elastomeric element or component. Also see at least [0037]).

As per claim 13, Redelsheimer further discloses that the at least one isolation element dynamically changes at least one property to suppress the transmission of the haptic effect to the additional UI region of the interactive surface ([0037] the first and second elements of the dual stiffness suspension system may be formed out of elastomeric materials having different Durometer hardnesses such that the first stiffness of the first element is stiffer or greater than the second stiffness of the second element. However, in another embodiment hereof, the first and second elastomeric elements of the dual stiffness suspension system may have different shapes or configurations such that the first stiffness of the first element is stiffer or greater than the second stiffness of the second element. Also see [0039]).

As per claim 14, Redelsheimer further discloses that the at least one isolation element comprises a material that has a stiffness that is lower than a stiffness of a material of the interactive surface ([0013] FIG. 3 is a side sectional view of a haptic device for providing haptic feedback according to an embodiment hereof, wherein a dual stiffness suspension system is utilized for suspension and the dual stiffness suspension system includes a first elastomeric element or component and a second elastomeric element or component).

As per claim 15, Redelsheimer further discloses that the at least one isolation element comprises a material that suppresses the transmission of the haptic effect to the additional UI region of the interactive surface ([0035] when the user applies forces to touch screen 302 along either the x-axis in any direction, the y-axis in any direction, and/or the z-axis in a downward direction, dual stiffness suspension systems 304A, 304B do not allow movement of touch screen 302 in these directions and as such the user feels as though touch screen 302 is rigidly mounted within main housing 314 of haptic device 300).

As per claim 16, Redelsheimer further discloses that the at least one isolation element is an actuator associated with the additional UI region of the interactive surface ([0027] Embodiments hereof are directed to a haptic device having a dual stiffness suspension system. More particularly, FIG. 3 illustrates a haptic device 300 that includes a touch surface or screen 302, a carrier or housing component 306, a haptic actuator 308 for providing a haptic effect to a user of the touch screen, and dual stiffness suspension systems 304A, 304B that couple touch screen 302 and housing component 306 together such that the touch screen is movable relative to the housing component).

As per claim 17, Redelsheimer further discloses that the actuator associated with the additional UI region of the interactive surface is configured to provide a haptic effect to the user when the user interacts with the additional UI region ([0029] Touch screen 302 of haptic device 300 may be considered a haptic touch screen in that it is provided with haptic actuator 308 and associated control hardware and software that provide signals to the actuator causing it to induce desired motion of touch screen 302 in coordination with the user's touches).

As per method claim 20, the method claim recites similar features as that of system claim 1, thus claim 20 is also rejected under similar citations given to claim 1.

6.	Claims 1, 12, 9-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Modarres et al (US 20180246574 A1).
 Modarres et al (“Modarres”) is directed to simulation of tangible user interface interactions and gestures using array of haptic cells
 Modarres discloses a system for delivering localized haptics, the system (a system 100 of Fig. 1)  comprising: 
at least one actuator configured to be positioned within proximity of a user interface (UI) region of an interactive surface, the at least one actuator being further configured to provide a haptic effect to a user when the user interacts with the UI region ([0029] In an embodiment, the input/output devices 130 may include a touchscreen device 150, a haptic output device 160 and/or other input devices that receive input from a user of the system 100 and output devices that output information to the user of the system 100. In an embodiment, the system 100 may be a user interface in the form of a touch mobile or tablet device that includes all of the components illustrated in FIG. 1 in a single integrated device.  Also see [0032]);and
 at least one isolation element positioned adjacent to the at least one actuator, the at least one isolation element being configured to suppresses transmission of the haptic effect to an additional UI region of the interactive surface ([0052] In an embodiment, the processor 110 may be configured to control the array of haptic cells 212 with superimposed haptic control signals in a way that the flexible layer 402 may kinaesthetically deform at specific locations, and at the same time provide vibrotactile stimulus. Also see [0038]).
   
As per claim 9, Modarres further discloses that the at least one actuator comprises one or more of an electrostatic plate actuator, an electrostatic effect actuator, a vacuum actuator, a micro-fluid actuator, a pin actuator, a magnetic actuator, an electrode patch actuator, and a smart material actuator ([0033] the haptic output device 160 may include an actuator, for example, an electromagnetic actuator such as an Eccentric Rotating Mass ("ERM") in which an eccentric mass is moved by a motor, a Linear Resonant Actuator ("LRA") in which a mass attached to a spring is driven back and forth, or a " smart material" such as piezoelectric materials, electro-active polymers or shape memory alloys, a macro-composite fiber ("MCF") actuator, an electro-static actuator, an electro-tactile actuator, and/or another type of actuator that provides a physical feedback such as vibrotactile feedback. Also see [0039]).

As per claim 10, Modarres further discloses that the at least one isolation element comprises one or more of an electrostatic plate actuator, an electrostatic effect actuator, a vacuum actuator, a micro-fluid actuator, a pin actuator, a magnetic actuator, an electrode patch actuator, and a smart material actuator ([0033] the haptic output device 160 may include an actuator, for example, an electromagnetic actuator such as an Eccentric Rotating Mass ("ERM") in which an eccentric mass is moved by a motor, a Linear Resonant Actuator ("LRA") in which a mass attached to a spring is driven back and forth, or a " smart material" such as piezoelectric materials, electro-active polymers or shape memory alloys, a macro-composite fiber ("MCF") actuator, an electro-static actuator, an electro-tactile actuator, and/or another type of actuator that provides a physical feedback such as vibrotactile feedback. Also see [0039]).
 
As per claim 11, Modarres further discloses that the at least one actuator comprises a series of actuators configured to output waves on a touch surface of the interactive surface, wherein the waves interact to produce the haptic effect, and wherein a configuration of the waves is determined based on detecting input waves, and the input waves are generated by an input received at the UI region ([0010] In an embodiment, the haptic effect simulates a wave or a ripple. In an embodiment, the haptic effect simulates movement of a joystick or a slider.  [0051] in an embodiment, the processor 110 may be programmed to control the haptic output devices 410 of adjacent haptic cells 212 in a sequence so that a sense of movement or flow may be displayed and a sensation similar to a physical wave may be generated. For example, if the user touches the touch surface 403 and slides his/her finger across the touch surface 403, the processor 110 may generate haptic control signals in response to the sensed touches so that the haptic output devices 410 of a plurality of haptic cells 212 are sequentially actuated from a location corresponding to the initial touch to a location corresponding to the end of the touch so that the user will feel as if an object is continuously moving across the touch surface).

As per an interactive device claims 18-19, the device claims recite similar features as that of system claims 9-10, respectively, thus claims 18-19 are also rejected under similar citations given to the system claims.

As per an interactive device claim 12, the device claim recites similar features as that of system claim 1, thus claim 12 is also rejected under similar citations given to claim 1.

As per method claim 20, the method claim recites similar features as that of system claim 1, thus claim 20 is also rejected under similar citations given to claim 1


CONCLUSION

7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173